Exhibit 10.1

ALTERNATIVE INVESTMENT

SELLING AGENT AGREEMENT

This Alternative Investment Selling Agent Agreement (“Agreement”) is dated as of
November 1, 2018, by and among each of the limited partnerships listed on
Schedule 1 hereto (each, a “Partnership,” and together, the “Partnerships”),
Ceres Managed Futures LLC, a Delaware limited liability company (the “General
Partner”), Morgan Stanley Distribution Inc., a corporation incorporated under
the laws of the Commonwealth of Pennsylvania (“MSDI” or “Selling Agent”), Harbor
Investment Advisory, LLC, a Maryland limited liability company (“Harbor” or
“Sub-Selling Agent”). Partnerships may be added to this Agreement upon the
agreement of the General Partner, Selling Agent and Sub-Selling Agent, pursuant
to the form of joinder attached as Appendix B to this Agreement. The listing of
such partnership on Schedule 1 hereto shall be evidence of such agreement. This
Agreement supersedes and replaces the Alternative Investment Selling Agent
Agreement, dated January 19, 2018, between each Partnership, General Partner and
Sub-Selling Agent.

WHEREAS, the offering and sale of units of limited partnership or other
interests in the Partnerships (“Interests” or “Units”) in accordance with the
terms of each Partnership’s private placement offering memorandum and disclosure
document, including any supplements thereto approved by the applicable
Partnership (each, a “Memorandum”), each Partnership’s subscription/exchange
agreements (the “Subscription Agreements”) and certain other investor materials
or supplements approved for use or prepared by each Partnership, including
without limitation the summary information contained in certain related
marketing materials, all as amended from time to time (collectively, the
“Offering Documents”), and each Partnership’s organizational documents (as
amended or supplemented from time to time, “Organizational Documents”)
(collectively, “Offering Materials”) is exempt from the registration
requirements of the Securities Act of 1933, as amended (“Securities Act”),
pursuant to Section 4(a)(2) and Rule 506 of Regulation D promulgated thereunder
(“Rule 506”);

WHEREAS, the Partnerships desire to retain MSDI and Harbor as a selling agent
and sub-selling agent, as applicable, and to permit Harbor to serve as an
investment advisor to its customers investing in one or more of the Partnerships
(in its capacity as an investment advisor, the “Investment Advisor”; provided
that other than with respect to Sections 1 and 3, references to “Sub-Selling
Agent” in this Agreement shall be deemed to include the Investment Advisor);

NOW, THEREFORE, in consideration of the promises and the mutual agreements
hereinafter contained and other good and valuable consideration the value of
which is hereby acknowledged, and with the intention of being legally bound
hereby, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1.          Appointment of MSDI and Harbor.

(a)            MSDI is hereby appointed as a non-exclusive selling agent of the
Partnerships during the term of this Agreement for the purpose of finding
eligible investors for Interests through offerings that are exempt from
registration under the Securities Act, pursuant to Section 4(a)(2) thereof and
Rule 506.

(b)            Subject to the performance by the Partnership(s) and the General
Partner of their obligations hereunder, MSDI hereby accepts such appointment
and, in connection with this appointment, delegates its duties, functions, and
powers under this Agreement to Harbor; provided that MSDI shall remain
responsible for performing the following duties, functions and powers:

(i)              delivering to Sub-Selling Agent the customized Offering
Documents, as amended as of such time, after receipt of a completed Investor
Checklist and Request for Offering Materials (the “Pre-Qualification Form”), in
good order, from Sub-Selling Agent;

(ii)             assisting the Partnership(s) and the General Partner in
communicating with investors that have been introduced to the Partnership(s) by
Sub-Selling Agent with respect to consent solicitations and limited partner
votes and other items requiring actions of the limited partners with respect to
the Partnership(s), at the reasonable request of the General Partner;

(iii)            confirming a Sub-Selling Agent Client’s qualification as an
eligible investor and confirming the suitability of an investment in the
Partnership by a Sub-Selling Agent Client, as contemplated by Section 2(p) of
this Agreement; and

(iv)            ensuring the satisfaction of anti-money-laundering obligations
relating to any Sub-Selling Agent Client, as contemplated by Section 2(p).

(c)            Subject to the performance by the Partnership(s) and the General
Partner of their obligations hereunder, Harbor agrees on the terms and
conditions set forth herein to find eligible investors for Interests during the
term hereof (each a “Sub-Selling Agent Client” and collectively “Sub-Selling
Agent Clients”). Subject to the performance by the Partnership(s) and the
General Partner of their obligations hereunder, the Investment Advisor hereby
agrees to the terms and conditions set forth herein to use such efforts, as it
deems appropriate in its sole discretion, to refer its customers for investment
in the Interests during the term hereof. None of Selling Agent, Sub-Selling
Agent or Investment Advisor shall have any obligation to offer or sell any
Interests.

(d)            In the case of any Partnership formed after the date of this
Agreement, Units initially shall be offered at $1,000 per Unit or as otherwise
determined by the General Partner, and thereafter shall be offered on a
continuous basis as of the first day of each month at the final Net Asset Value
per Unit (as defined in each Partnership’s limited partnership agreement) as of
the last day of the immediately preceding month. For all other Partnerships,
Units are being offered on a continuous basis as of the first day of each month
at the final Net Asset Value per Unit (as defined in each Partnership’s limited

 

- 2 -



--------------------------------------------------------------------------------

partnership agreement) as of the last day of the immediately preceding month.
The General Partner in its sole discretion may terminate at any time the
continuous offering period of one or more of the Partnerships and may at any
time in its sole discretion, terminate, discontinue or resume the continuous
offering of any class of Units in any of the Partnerships.

(e)            Subject to the right of the General Partner to reject any
subscription in whole or in part at any time prior to acceptance, the General
Partner shall accept subscriptions for Units properly made and shall cause
proper entries to be made in the books and records of the relevant Partnership.
No certificate evidencing Interests shall be issued to any limited partner,
although limited partners shall receive confirmations of purchase from the
General Partner in its customary form. Payment for the Interests shall be made
as described in the Offering Documents at such time on such date as may be
agreed to by the General Partner. Payment shall be made against issuance of the
Interests in the name of the limited partners.

2.            Offering and Sale of Interests.

(a)            Sub-Selling Agent shall deliver to each person to whom
Sub-Selling Agent makes an offer of an Interest, the Offering Documents, as
amended as of such time, in hard copy form or in such other manner as has been
agreed to between the Sub-Selling Agent and potential investor, provided,
however, that Sub-Selling Agent has received the consent of the potential
investor to receive the Offering Documents in such other manner in compliance
with all applicable CFTC and NFA rules.

(b)            Neither Selling Agent nor Sub-Selling Agent shall make any offer
of Interests on the basis of any communications or documents relating to any of
the Partnerships or the Interests, except the Offering Materials, any other
documents supplied or prepared by the General Partner on behalf of the
Partnerships and delivered to Selling Agent or Sub-Selling Agent by the
Partnership(s) or the General Partner for use in making an offer of Interests,
or any other materials expressly approved for such use by the General Partner in
writing (which shall include electronic mail). Subject to Section 4(d), the
Partnerships and the General Partner shall provide Selling Agent and Sub-Selling
Agent copies of any Offering Documents a commercially reasonable time prior to
providing such Offering Documents to any limited partner for Selling Agent’s and
Sub-Selling Agent’s review and approval, which shall not be unreasonably
withheld. Modifications of such Offering Documents must be approved in writing
by the General Partner. Such modifications generally will not be approved as
contemplated by the previous sentence except in the case of modifications solely
for the purpose of reflecting formatting or cosmetic changes or including
appropriate references to Selling Agent or Sub-Selling Agent, if any, by name,
address, insignia or similarly factual identifying characteristics. Sub-Selling
Agent will maintain a written record of each prospective investor to which or to
whom it furnishes Offering Materials and agrees to provide such records to the
General Partner within a reasonable time upon request.

(c)            The Partnership(s) and the General Partner agree that the
Partnership(s) will rely on Rule 506(b) as a safe harbor from registration under
Securities Act. Neither

 

- 3 -



--------------------------------------------------------------------------------

Selling Agent nor Sub-Selling Agent will use any form of “general solicitation”
or “general advertising” (within the meaning of Rule 502(c) of Regulation D
under the Securities Act) in making offers of Interests, including any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by general solicitation
or advertising.

(d)            Selling Agent or Sub-Selling Agent, as applicable, shall, in
accordance with requirements of Regulation D under the Securities Act,
reasonably believe immediately prior to making any offer or sale of Interests
that any prospective investor solicited by it is an “accredited investor,” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act,
and meets such other eligibility criteria as are set forth in the Offering
Documents. The Partnerships shall be responsible for the timely filing with the
U.S. Securities and Exchange Commission (“SEC”) of any notices required by Rule
503 of Regulation D under the Securities Act. Selling Agent or Sub-Selling Agent
shall only solicit prospective investors in any jurisdiction in compliance with
the marketing rules and private placement rules of such jurisdiction.

(e)            No sale of Units to any single investor will be for less than the
minimum denominations as specified in the Offering Documents, unless such
requirement is waived in advance by the General Partner in its sole discretion.

(f)            No offer or sale of any Units shall be made in any state or
jurisdiction, or to any prospective investor located in any state or
jurisdiction, where such Units have not been registered or qualified for offer
and sale under applicable state securities laws (unless such Units are “covered
securities” within the meaning of the Securities Act, or otherwise exempt from
the registration or qualification requirements of such laws, and any and all
required filings, including notice filings, have been made to perfect such
exemptions or preemptions). Neither Selling Agent nor Sub-Selling Agent shall
offer or sell Units in any jurisdiction without the General Partner’s prior
written consent.

(g)            No transfers of Units will be effected other than in accordance
with the Partnership’s limited partnership agreement, as amended.

(h)            In the performance of this Agreement, Selling Agent, Sub-Selling
Agent and their affiliates, officers, directors, employees, agents and
representatives will comply strictly with all applicable anti-corruption laws.
None of Selling Agent, Sub-Selling Agent or their affiliates, officers,
directors, employees, agents or representatives has taken nor will take any
action in furtherance of an offer, payment, promise to pay, receipt, acceptance
or authorization of the payment or giving or receiving of anything of value,
either directly or indirectly, to or from any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage. Throughout the duration of this
Agreement, none of Selling Agent, Sub-Selling Agent or any of their officers,
directors, employees, agents or representatives is or

 

- 4 -



--------------------------------------------------------------------------------

will become a Government Official,1 and none of Selling Agent, Sub-Selling Agent
or any of their affiliates, agents or representatives, is or will be owned,
directly or indirectly, in whole or in part, or controlled by any government or
Government Official. Selling Agent and Sub-Selling Agent shall create and
maintain precise and accurate books and financial records in connection with the
services performed under this Agreement. Upon request, the General Partner shall
have the right to inspect such books and financial records in connection with
the services performed under this Agreement. Selling Agent and Sub-Selling
Agent, as applicable, will fully cooperate with any such inspection that may be
conducted. Selling Agent and Sub-Selling Agent, as applicable, shall notify the
General Partner immediately if at any time the foregoing representations and
warranties shall not be true and correct. Upon receipt of such notification, or
in the event that the General Partner determines that a breach of any of the
foregoing representations and warranties has occurred or is likely to occur, the
General Partner shall have the right to unilaterally terminate this Agreement
upon written notice without further payment under this Agreement; withhold
payment under this Agreement until such time as it has received confirmation to
its satisfaction that no breach has occurred or is likely to occur; and/or
pursue any other remedies available to it. The General Partner shall not be
obligated under this Agreement to take any action or omit to take any action
that it believes, in good faith, would cause it to be in violation of any
applicable anti-corruption laws.

(i)            Sub-Selling Agent shall be responsible for ensuring that any
activities taken in connection with the sale of Interests in any jurisdiction
outside of the United States shall be conducted in compliance with the private
placement or other applicable offering rules of such jurisdiction; provided,
however, that, the Partnerships and the General Partner agree to coordinate with
Sub-Selling Agent in respect of determining the number of offers made to
prospective investors in any particular jurisdiction and such other relevant
information in respect of offerings of Interests made by any party other than
Sub-Selling Agent, which would reasonably be deemed to affect Sub-Selling
Agent’s compliance with applicable offering rules. Neither Selling Agent or
Sub-Selling Agent shall make an offer or sale of any Interest in any foreign
jurisdiction, or to any prospective investor located in any foreign
jurisdiction, where there is a prohibition on the sale of securities such as the
Interests.

(j)            The General Partner shall be responsible for any applicable
registration or qualification of the Interests under all applicable laws, rules
or regulations of the United States and the states therein. The General Partner
on behalf of the Partnerships acknowledges that Sub-Selling Agent intends to
offer the Interests in each state within the United States. The General Partner,
at the applicable Partnership’s expense, shall use

 

 

1 “Government Official” is broadly defined and includes (a) officials and
employees of and (b) any person acting in an official capacity on behalf of:

• governments, governmental agencies and instrumentalities, and public
international organizations;

• companies that are partially or wholly-owned or controlled by governments or
governmental agencies (notwithstanding that the company may be publicly listed);
and

• political parties, including candidates of the party.

 

- 5 -



--------------------------------------------------------------------------------

reasonable efforts to register or qualify the Interests, if required, in each
jurisdiction within the United States that the Interests are offered by
Sub-Selling Agent or to make any filings required by applicable law in each
jurisdiction within the United States in which the Interests are sold by
Sub-Selling Agent. If the Interests may not be offered in any particular
jurisdiction in the United States, the applicable Partnership and the General
Partner shall promptly notify Sub-Selling Agent.

(k)            The General Partner shall provide one copy of the Offering
Materials for each of the Partnerships to the Selling Agent and Sub-Selling
Agent for informational purposes only and not for distribution to any
prospective investors. The General Partner shall provide a copy of the Offering
Materials of a Partnership to the Selling Agent for numbering and delivery to
the Sub-Selling Agent upon written request of the Selling Agent, which request
shall contain, at a minimum, the name and address of the prospective investor.
If any Offering Materials are amended or supplemented, the General Partner shall
promptly notify Selling Agent and Sub-Selling Agent, and provide copies of such
amendments or supplements in accordance with the preceding sentence.

(l)            All subscriptions for Interests submitted by or through Selling
Agent or Sub-Selling Agent shall be subject to the General Partner’s approval,
in its sole discretion. The General Partner, Selling Agent and Sub-Selling Agent
agree that the General Partner has the ultimate responsibility to determine
whether a prospective investor meets all applicable private placement
accreditation, minimum investment, and other regulatory requirements necessary
to invest in a Partnership, provided, however, it is acknowledged by Selling
Agent and Sub-Selling Agent that the General Partner shall reasonably rely upon
due diligence conducted by Selling Agent and Sub-Selling Agent on each
prospective investor.

(m)            Each Partnership expects that subscriptions for Units will be
accepted as of the first day of the month provided that the General Partner has
received a signed Subscription Agreement, in good order, at least five business
days before the end of the prior month, and the subscription amount must be
submitted at least five business days before the end of the prior month.

(n)            All subscriptions for Units and payments by subscribers of
subscription amounts for Units shall be made pursuant to the terms and
conditions set forth in the Offering Documents, including the applicable
Subscription Agreement. Subscriptions for Units from Sub-Selling Agent Clients
shall be subject to processing by Selling Agent, Sub-Selling Agent and the
applicable Partnership, as described below. The applicable Partnership also
shall retain an escrow agent as necessary.

(o)            All subscription amounts received by Selling Agent and
Sub-Selling Agent hereunder for subscriptions in the name of and on behalf of
the applicable Partnership shall be handled by Selling Agent and Sub-Selling
Agent in accordance with the terms of the Subscription Agreement.

(p)            Sub-Selling Agent shall review each Subscription Agreement from
any Sub-Selling Agent Client to confirm that it has been completed in accordance
with the

 

- 6 -



--------------------------------------------------------------------------------

instructions thereto and that each has been completed by or on behalf of an
eligible investor and shall promptly forward completed Subscription Agreements,
and any other information required to determine a prospective investor’s
eligibility, to (1) MSDI, (2) the applicable Partnership in care of the General
Partner (or any successor entity designated by the applicable Partnership or the
General Partner to serve in that capacity) or (3) another third party as
directed by the General Partner, which shall promptly communicate (generally
within five business days) the Partnership’s acceptance or rejection of such
documents to Sub-Selling Agent. Prior to forwarding a Subscription Agreement,
Sub-Selling Agent will ensure that the subscriber for Units has a legitimate
source of funds, that there is no reason to suspect such subscriber of money
laundering activities, that the contemplated investment in the Partnership by
the Sub-Selling Agent Client is suitable to that customer’s specific
circumstances, and that in forwarding the Subscription Agreement, Sub-Selling
Agent is compliant with its programs described in this Agreement. The General
Partner reserves the right to reject any subscription for Units in the
Partnership for any reason. Sub-Selling Agent has no authority to accept
subscriptions for Units and shall be responsible for matters relating to the
qualification as an eligible investor of any Sub-Selling Agent Client, for
evaluating the suitability of an investment in the Partnership for any
Sub-Selling Agent Client and for satisfaction of anti-money-laundering
obligations relating to any Sub-Selling Agent Client, each as contemplated by
the preceding sentences of this Section 2(p).

(q)            Sub-Selling Agent shall ensure that each Sub-Selling Agent
Client, simultaneous with completion of the Subscription Agreements:

(i)         completes a letter in the form attached as Exhibit II of the
Subscription Agreement for the Partnership, authorizing Sub-Selling Agent to
wire, or cause to be wired, funds in the subscription amount for investment in
the Partnership to an account specified by the General Partner; and

(ii)        designates in the subscription documents sufficient information for
the Partnership and the General Partner to transfer and for Sub-Selling Agent to
receive proceeds from redemptions. The General Partner will cause redemption
proceeds to be wired to the Sub-Selling Agent or to Sub-Selling Agent’s
designee.

(r)            Sub-Selling Agent shall submit to the General Partner at least
five business days prior to a redemption date a list that includes the name of
each Sub-Selling Agent Client who has requested a redemption as of such date and
the number of Units each wishes to redeem.

(s)            The General Partner, on behalf of the applicable Partnership, may
suspend or terminate the offering of Units at any time as to specific investors,
as to specific jurisdictions or otherwise. Upon notice to Selling Agent and
Sub-Selling Agent of the terms of such suspension or termination, Sub-Selling
Agent shall suspend solicitation of subscriptions for Units in accordance with
such terms until the Partnership notifies Sub-Selling Agent that such
solicitation may be resumed.

 

- 7 -



--------------------------------------------------------------------------------

(t)            With prior written consent of the General Partner (which may be
by electronic mail), Selling Agent and Sub-Selling Agent may accept transfers of
Interests of existing limited partners of such Partnerships from other selling
agents of the Partnership. Selling Agent and Sub-Selling Agent shall hold such
Interests in accounts established by such limited partners with Selling Agent
and Sub-Selling Agent and such limited partners shall be considered Sub-Selling
Agent Clients of Selling Agent or Sub-Selling Agent, as applicable, for the
purposes of this Agreement.

3.            Fees and Expenses.

(a)            Each Partnership shall pay Sub-Selling Agent the fees listed in
Schedule 2, as such fees may be changed from time to time. With respect to
Sub-Selling Agent Clients that do not participate in Sub-Selling Agent’s
advisory program (a “Non-Consulting Client”), each Partnership shall pay
Sub-Selling Agent (i) the monthly ongoing selling agent fee (“Ongoing
Sub-Selling Agent Fee”) listed in Schedule 2 and (ii) the monthly intermediary
services fee (the “Financial Intermediary Services Fee”) listed in Schedule 2,
if any. With respect to Sub-Selling Agent Clients that participate in
Sub-Selling Agent’s advisory program (each a “Consulting Client”), each
Partnership shall pay Sub-Selling Agent the Financial Intermediary Services Fee
listed in Schedule 2, if any. The fees shall be payable monthly beginning with
the first month that a Unit is issued. All payments due to Sub-Selling Agent
under this Agreement will be made by bank transfer in the place where
Sub-Selling Agent’s business is domiciled or where Sub-Selling Agent performs
services for the Partnership. The Partnerships will not make any payments which
are owed to Sub-Selling Agent under this Agreement to a third party.

(b)            Sub-Selling Agent may pass the Ongoing Sub-Selling Agent Fee or a
portion thereof on to its associated persons who are registered as such with the
CFTC and NFA and have passed the Series 3 or 31 Commodity Futures Examination or
have been “grandfathered” as an associated person qualified to do commodity
brokerage, or have a valid exemption from such registrations.

(c)            Sub-Selling Agent, the Partnership(s), and the General Partner
agree that Sub-Selling Agent shall not be entitled to receive the Ongoing
Sub-Selling Agent Fee with respect to Consulting Clients and such Consulting
Clients shall be entitled to invest in the Partnership(s) on the following
terms:

(i)          The Partnership(s) and the General Partner acknowledge that each
Consulting Client shall be permitted to acquire lower fee, Class Z Units (as
defined in the applicable Partnership’s Memorandum).

(ii)         Neither the Partnership(s) nor the General Partner shall pay any
Ongoing Sub-Selling Agent Fee to Sub-Selling Agent in respect of any Consulting
Client and Sub-Selling Agent shall not charge Ongoing Sub-Selling Agent Fee with
respect to such Consulting Clients.

(iii)        If a Consulting Client ceases to participate in advisory program of
Sub-Selling Agent, such Consulting Client shall become a Non-Consulting Client
if it

 

- 8 -



--------------------------------------------------------------------------------

remains a limited partner of a Partnership. The Units of such Non-Consulting
Client will, beginning on the first day of the month following the date that
such Consulting Client becomes a Non-Consulting Client, (i) convert to the
appropriate class of Units based on the aggregate capital contributions made by
such limited partner, adjusted for additional subscriptions, redemptions and
exchanges and (ii) become subject to the applicable Ongoing Sub-Selling Agent
Fee. While any such limited partner will have the right to redeem its Units,
such redemption rights may be limited, requiring such limited partner to bear
the Ongoing Sub-Selling Agent Fee in respect of any such Units for an extended
period of time. Sub-Selling Agent shall notify the General Partner that such
Consulting Client has become a Non-Consulting Client and be entitled to an
Ongoing Sub-Selling Agent Fee for such Non-Consulting Client thereafter pursuant
to the terms hereof.

(d)            Sub-Selling Agent will designate each prospective investor it
introduces to the Partnership(s) as either a Consulting Client or a
Non-Consulting Client. Each Partnership and the General Partner acknowledges
that each Non-Consulting Client shall be permitted to acquire Class A or Class D
Units (as defined in the applicable Partnership’s Memorandum).

(e)            If Sub-Selling Agent becomes aware that a limited partner is no
longer a client of Sub-Selling Agent, it shall promptly inform the General
Partner and Selling Agent and if the General Partner becomes aware that a
limited partner is no longer a client of Sub-Selling Agent, the General Partner
shall promptly notify Selling Agent and Sub-Selling Agent. Once a limited
partner is no longer a client of Sub-Selling Agent, the Partnership will no
longer be obligated to pay the Ongoing Sub-Selling Agent Fee attributable to
such limited partner. Notwithstanding the foregoing, a limited partner may be a
client of Sub-Selling Agent and another broker-dealer at the same time, and the
fact that such limited partner is a client of another broker-dealer may not, by
itself, serve as evidence that such limited partner is not a client of
Sub-Selling Agent.

(f)            The Partnerships, Selling Agent and Sub-Selling Agent shall each
bear their own expenses in connection with the solicitation of prospective
investors, including expenses of preparing, reproducing, mailing and/or
delivering offering and sales materials.

(g)            Sub-Selling Agent may not assign, sub-contract or otherwise enter
into any arrangements to share the fees hereunder with any third party or
parties, directly or indirectly, or delegate the services for which Sub-Selling
Agent has been retained to any third party or parties without express written
authorization from the General Partner.

4.            Representations, Warranties and Agreements of the Partnerships and
the General Partner.    Each Partnership and the General Partner (for purposes
of Section 4, Section 5 and Section 6 only, each a “Party”) severally, and not
jointly, represent and warrant to Selling Agent and Sub-Selling Agent and agree
with Selling Agent and Sub-Selling Agent as follows:

(a)            It is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation or organization, and it has full
power and authority

 

- 9 -



--------------------------------------------------------------------------------

under applicable laws, rules or regulations to conduct its business as
contemplated by the Offering Materials.

(b)            The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action of each Party, and upon the
execution and delivery hereof, this Agreement shall constitute a valid, binding
and enforceable obligation of such Party.

(c)            The execution, delivery and performance of this Agreement, the
incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein and in the Offering Materials, including the
issuance and sale of the Interests, shall not constitute a breach of or default
under any agreement or instrument by which such Party is bound, or to which any
of its assets is subject, or any order, rule or regulation applicable to it of
any court or any governmental body or administrative agency having jurisdiction
over it.

(d)            Subject only to Section 5(d) and 6(d), the Offering Materials, as
of the date hereof and at any subsequent time during the term of this Agreement,
do not and shall not contain any materially untrue statement of a material fact,
or omit to state any material fact required to be stated therein or necessary in
order to make the statements contained therein, in light of the circumstances
under which they are made, not materially misleading. (With regard to sales
material, advertising or subscription documentation prepared by Selling Agent or
Sub-Selling Agent and approved in writing by the General Partner, such
representation and warranty extends only to statements regarding the
Partnership, the General Partner, or other matters relating to the business of
each of these and as to which any of them reasonably has, or should have,
knowledge.) At all times during which Sub-Selling Agent Client(s) own(s) an
Interest, the General Partner shall, as soon as commercially practical,
(i) notify Selling Agent and Sub-Selling Agent of any event that materially
affects the Partnership and which should be set forth in an amendment or
supplement to the Offering Documents in order to make the statements therein not
materially misleading in light of the circumstances under which they are made
and (ii) promptly prepare and furnish to Selling Agent and Sub-Selling Agent
copies of an amendment or supplement to the Offering Documents, in order that
the Offering Documents will not contain any materially untrue statement of any
material fact or omit to state a material fact which is necessary to make the
statements therein not materially misleading in light of the circumstances under
which they are made.

(e)            The Partnership shall not offer Units under any of the provisions
of this Agreement and no subscriptions for Units shall be accepted by the
Partnership unless a current Memorandum is on file with the National Futures
Association (“NFA”), if required.

(f)            The Interests have been duly authorized for issuance and sale,
and, when issued and subscribed for in the amounts and for the consideration
described in the Offering Materials, shall be entitled to the rights and subject
to the restrictions and conditions contained in the Organizational Documents; no
limited partner shall be personally liable for the debts of and claims against
the Partnership in which it is invested

 

- 10 -



--------------------------------------------------------------------------------

by the mere reason of being a limited partner; and all necessary action required
to be taken for authorization, issue and sale of the Interests has been validly
and sufficiently taken.

(g)            It is not necessary in connection with the offer, sale and
delivery of the Interests in the manner contemplated by this Agreement to
register the Interests under the Securities Act or, to the best knowledge of
such Party, the laws of any other jurisdiction where it is being offered. Each
Party shall conduct itself, and ensure that its agents conduct themselves, in a
manner consistent with the exemption from registration under Section 4(a)(2) of
the Securities Act and the rules and regulations promulgated thereunder and,
without limitation, shall not use, or permit any other person to use, any form
of prohibited solicitation or advertising in making offers of Interests.

(h)            The General Partner is registered as a commodity pool operator
under the Commodity Exchange Act (“CEA”) with respect to the Partnerships.

(i)            Each Party acknowledges that in performing the services
contemplated hereby, Selling Agent and Sub-Selling Agent shall be entitled to
rely upon and assume, without independent verification, the accuracy and
completeness of all information that has been provided to it by, or on behalf
of, the Partnerships or the General Partner, and that Selling Agent and
Sub-Selling Agent, subject only to Section 5(d) and 6(d), has no obligation to
verify the accuracy or completeness of any such information and shall have no
liability to the Partnerships, the General Partner or any third party for any
information contained in the Offering Materials.

(j)            Each Partnership and the General Partner agree to provide the
Selling Agent and Sub-Selling Agent copies of any communications to the
Sub-Selling Agent Clients in respect of the operation and performance of each
Partnership. Communications which are provided on a regular basis such as
capital account statements, monthly and/or quarterly investor materials and
capital call notices, if any, will be distributed to the Selling Agent and
Sub-Selling Agent when such communications are distributed to Sub-Selling Agent
Clients, or otherwise on request from the Selling Agent or Sub-Selling Agent.
Each Partnership and the General Partner agree that Selling Agent and
Sub-Selling Agent may use such communications in connection with reports issued
by Selling Agent or Sub-Selling Agent, as applicable, to the applicable
Sub-Selling Agent Clients to which such communications were directed. Each
Partnership and the General Partner agree to respond as soon as practicable to
inquiries of the Sub-Selling Agent Clients and prospective investors as
communicated by the Selling Agent and Sub-Selling Agent and will copy the
Selling Agent and Sub-Selling Agent on all such communications.

(k)            Each Partnership and the General Partner agree to maintain, or
cause to be maintained, accurate books and records consistent with the terms of
the Offering Materials in connection with their respective performance under the
Agreement for the term of this Agreement or longer as required by applicable
laws, rules or regulations. Such information shall be made available to
representatives of the Selling Agent and

 

- 11 -



--------------------------------------------------------------------------------

Sub-Selling Agent upon prior written notice and at reasonable times to the
extent permitted by law.

(l)              The representations and warranties set forth in this Agreement
are continuing during the term of this Agreement and the General Partner agrees
to notify Selling Agent and Sub-Selling Agent promptly in writing if at any time
during the term of this Agreement, any such representation or warranty becomes
materially inaccurate or untrue and of the facts related thereto.

(m)            Each Party acknowledges that Sub-Selling Agent enters into this
Agreement in reliance on the representations, warranties and agreements of the
Partnerships and the General Partner contained herein.

5.            Representations, Warranties and Agreements of Selling
Agent.    Selling Agent represents and warrants to and agrees with, the
Partnerships, the General Partner and Sub-Selling Agent as follows:

(a)             Selling Agent is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and Selling
Agent has full power and authority under applicable laws, rules or regulations
to engage in the activities contemplated under this Agreement.

(b)             The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action of Selling Agent, and upon the
execution and delivery hereof, this Agreement shall constitute a valid, binding
and enforceable obligation of Selling Agent.

(c)             The execution, delivery and performance of this Agreement, the
incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein shall not constitute a breach of or default
under any agreement or instrument by which Selling Agent is bound, or to which
any of its assets is subject, or any order, rule or regulation applicable to it
or of any court or any governmental body or administrative agency having
jurisdiction over it.

(d)             Any information provided in writing by the Selling Agent to any
one or more Parties for the specific purpose of inclusion of such information in
any of the Offering Materials does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.

(e)             Selling Agent (or any designee to which it delegates its right
and obligations hereunder with the prior written approval of the General
Partner) has and shall maintain all licenses, memberships and registrations
necessary under applicable federal and state laws, rules and regulations,
including the rules and regulation of any self-regulatory organization with
competent jurisdiction, to provide the services required to be provided by
Selling Agent (or such designee) hereunder or determine that such designee is
exempt from such license, membership or registration. Selling Agent is
registered as a broker-dealer with the SEC and with the securities commission
(or similar

 

- 12 -



--------------------------------------------------------------------------------

agency) of each state in which it is required to be so registered under the blue
sky laws of each such state and is admitted to membership in the Financial
Industry Regulatory Authority, Inc. (“FINRA”). Selling Agent’s authority under
its FINRA membership contemplates that Selling Agent may act as a selling agent
for securities in the manner contemplated by this Agreement.

(f)            Selling Agent shall furnish to the Sub-Selling Agent for delivery
to each subscriber of Units that is a Sub-Selling Agent Client the most current
copy of the applicable Partnership’s Memorandum and the Subscription Agreement,
the additional subscription documentation, and any other such additional
information as the Partnership or the General Partner sees fit or as may be
reasonably requested by the General Partner or required by applicable law or
regulation, prior to such person’s admission as a limited partner of the
Partnership; provided that the General Partner or the Partnership shall provide
such documentation to Selling Agent in sufficient quantities as Selling Agent
shall reasonably request. In the case of an additional investment by a
Sub-Selling Agent Client, prior to the acceptance of an additional subscription,
Selling Agent will furnish to the Sub-Selling Agent for delivery to each such
Sub-Selling Agent Client the most current copy of the Memorandum and the
Subscription Agreement, and any other additional information as the Partnership
or the General Partner sees fit or as may be reasonably requested by the General
Partner or required by applicable law or regulation.

(g)            Selling Agent represents and warrants that it has policies and
procedures reasonably designed to comply with applicable anti-money laundering
and anti-terrorist financing laws, rules and regulations (including the USA
Patriot Act) of the United States, as amended from time to time. Selling Agent
undertakes that it shall: (a) conduct its operations in accordance with
applicable laws, regulations and regulatory interpretations, including all
relevant sections of the USA Patriot Act; (b) provide access to its books,
records and operations relating to its anti-money laundering compliance by
appropriate regulatory authorities, and if appropriate under the circumstances
(subject to applicable law), by the General Partner and the Partnership;
(c) look through any nominees or intermediaries to the ultimate beneficial owner
of Units, as required by law; (d) upon the request of a regulatory authority,
provide copies of records of any investor due diligence performed; and
(e) certify in writing at least annually, upon written request, that it has
implemented an anti-money laundering program in accordance with applicable rules
and regulations of a federal functional regulator, as that term is defined for
purposes of 31 CFR §103.122, and that it is in compliance with all applicable
anti-money-laundering laws, rules, regulations and regulatory interpretations.

(h)            Selling Agent represents and warrants that it has in force
policies, procedures, and internal controls reasonably designed to ensure
compliance with economic sanctions programs administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
including prohibitions set forth in OFAC’s Specially Designated Nationals and
Blocked Persons List (the “SDN List”), as well as sanctions programs
administered or enforced by the European Union, United Nations and Her Majesty’s
Treasury (United Kingdom), as applicable. Without prejudice to any of the
foregoing representations and covenants, Selling Agent will not,

 

- 13 -



--------------------------------------------------------------------------------

as applicable, sell or permit the Interests to be sold to, or purchase or hold
the Interests for or on behalf of, any individual, entity, organization or
government that (a) is or becomes designated on the OFAC SDN List or (b) is
incorporated, resident or located in any country, territory or region subject to
comprehensive, geographic OFAC sanctions (currently, the Crimea region, Cuba,
Iran, North Korea, and Syria).

(i)            Selling Agent shall furnish to each Partnership a description of
all material pending and prior litigation and regulatory actions involving
Selling Agent and its subsidiaries, required to be disclosed in the
Partnership’s Memorandum during the term of this Agreement.

(j)            Selling Agent will not externally publish or furnish any offering
literature, advertising or marketing or other materials that contain any
reference to the Partnership or the General Partner without the prior written
consent of the General Partner contemplated by Section 2(b) hereof. No employee
of Selling Agent or other person acting on behalf of Selling Agent is authorized
to make any representation (oral or otherwise) concerning the Partnership or the
Units except those contained in the Offering Materials.

(k)            Selling Agent has adopted suitability and other compliance
policies and procedures with respect to offerings to investors subject to
minimum eligibility qualifications, and will do all that is reasonable in the
industry to ensure that such policies and procedures remain current with all
applicable regulatory requirements and are enforced during the term of this
Agreement. Selling Agent has read and is aware of FINRA Rule 2111 relating to a
FINRA member’s suitability obligations to institutional (and sophisticated)
customers.

(l)            Selling Agent will (a) maintain all records required by law to be
kept by it relating to transactions in Units of the Partnership by or on behalf
of Sub-Selling Agent Client and compensation received by Selling Agent in
respect thereto, (b) upon request by the General Partner in connection with a
governmental, court or administrative proceeding, investigation or request,
promptly make such records available to such requesting party, and (c) promptly
notify the General Partner if Selling Agent experiences any difficulty in
maintaining the records described in the foregoing clause in an accurate and
complete manner.

(m)            Selling Agent has and maintains policies, procedures, and
internal controls that are reasonably designed to ensure that no Covered Person
identified in Appendix A subject to disqualification is permitted to participate
in any of a Partnership’s offerings pursuant to Rule 506. Selling Agent
represents that it has exercised reasonable care, in accordance with section
(e) of Rule 506 in making a factual inquiry into whether any Covered Person is
the subject of any of the acts enumerated in Rule 506(d)(1)(i) through (viii) or
that would cause a Partnership to be unable to rely upon Rule 506 (each a
“Disqualifying Event”). Selling Agent agrees (i) to prepare and provide the
General Partner and each Partnership with disclosure relating to any
Disqualifying Event involving a Covered Person that occurred prior to
September 23, 2013, in accordance with the method of disclosure under Rule
506(e) (the “Prior

 

- 14 -



--------------------------------------------------------------------------------

Disqualifying Event(s)”) and any Disqualifying Event involving a Covered Person
the disclosure of which is required by a regulator in connection with a
Regulation D offering as a result of a settlement or otherwise (the “Disclosable
Disqualifying Event(s)”) and (ii) that each Partnership may disclose the Prior
Disqualifying Event(s) or Disclosable Disqualifying Event(s).

(n)            The representations and warranties set forth in this Agreement
are continuing during the term of this Agreement and Selling Agent agrees to
notify each of the Partnerships, the General Partner and Sub-Selling Agent
promptly in writing if at any time during the term of this Agreement, any such
representation or warranty becomes materially inaccurate or untrue and of the
facts related thereto.

(o)            Selling Agent acknowledges that each of the Partnerships, the
General Partner and Sub-Selling Agent enter into this Agreement in reliance on
the representations, warranties and agreements of Selling Agent contained
herein.

6.            Representations, Warranties and Agreements of Sub-Selling
Agent.    Sub-Selling Agent represents and warrants to and agrees with, the
Partnerships and the General Partner as follows:

(a)            Sub-Selling Agent is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and Sub-Selling
Agent has full power and authority under applicable laws, rules or regulations
to engage in the activities contemplated under this Agreement.

(b)            The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action of Sub-Selling Agent, and upon the
execution and delivery hereof, this Agreement shall constitute a valid, binding
and enforceable obligation of Sub-Selling Agent.

(c)            The execution, delivery and performance of this Agreement, the
incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein shall not constitute a breach of or default
under any agreement or instrument by which Sub-Selling Agent is bound, or to
which any of its assets is subject, or any order, rule or regulation applicable
to it or of any court or any governmental body or administrative agency having
jurisdiction over it.

(d)            Any information provided in writing by the Sub-Selling Agent to
any one or more Parties for the specific purpose of inclusion of such
information in any of the Offering Materials does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading.

(e)            Sub-Selling Agent (or any designee to which it delegates its
right and obligations hereunder with the prior written approval of the General
Partner) has and shall maintain all licenses, memberships and registrations
necessary under applicable federal and state laws, rules and regulations,
including the rules and regulation of any self-regulatory organization with
competent jurisdiction, to provide the services required

 

- 15 -



--------------------------------------------------------------------------------

to be provided by Sub-Selling Agent (or such designee) hereunder or determine
that such designee is exempt from such license, membership or registration.
Sub-Selling Agent is registered as a broker-dealer and investment adviser with
the SEC and with the securities commission (or similar agency) of each state in
which it is required to be so registered under the blue sky laws of each such
state and is admitted to membership in FINRA. Sub-Selling Agent’s authority
under its FINRA membership contemplates that Sub-Selling Agent may act as a
selling agent for securities in the manner contemplated by this Agreement.

(f)            On or before Selling Agent, in its capacity as the Investment
Advisor, refers a Consulting Client to a Partnership, it shall either (i) be
registered with the CFTC as a commodity trading advisor and become a member of
the NFA or (ii) provide evidence of its qualification for an exemption from such
registration.

(g)            To the reasonable knowledge of Sub-Selling Agent, Sub-Selling
Agent has not solicited and shall not solicit any offer to buy or offer to sell
Interests in any manner that would be inconsistent with applicable laws and
regulations, or in any manner that would be inconsistent with the solicitation
and advertising limitations of Regulation D under the Securities Act or any
state securities laws. Sub-Selling Agent shall conduct itself and take
reasonable measures to ensure that its respective agents conduct themselves, in
a manner consistent with (i) the exemption from registration under
Section 4(a)(2) of the Securities Act and the rules and regulations promulgated
thereunder, including, without limitation the requirements of Regulation D under
the Securities Act, and (ii) any applicable state law exemptions from
registration. Sub-Selling Agent has not and will not solicit any offer to buy or
sell Units in any jurisdiction in which it and its personnel are not duly
licensed to do so.

(h)            Sub-Selling Agent will appropriately disclose to each subscriber
of Units that is a Sub-Selling Agent Client the compensation Sub-Selling Agent
will receive for its services in selling Units and will provide the General
Partner with the Sub-Selling Agent Client’s acknowledgment of such disclosure.

(i)            Sub-Selling Agent shall not offer Units under any of the
provisions of this Agreement and no subscriptions for Units shall be accepted
unless it has received prior confirmation from the General Partner or the
Partnership that a current Memorandum is on file with the NFA, if required.

(j)            Sub-Selling Agent shall furnish to each subscriber of Units that
is a Sub-Selling Agent Client the most current copy of the applicable
Partnership’s Memorandum and the Subscription Agreement, the additional
subscription documentation, and any other such additional information as the
Partnership or the General Partner sees fit or as may be reasonably requested by
the General Partner or required by applicable law or regulation, prior to such
person’s admission as a limited partner of the Partnership; provided that the
General Partner or the Partnership shall cause the Selling Agent to provide such
documentation to Sub-Selling Agent in sufficient quantities as Sub-Selling Agent
shall reasonably request. In the case of an additional investment by a
Sub-Selling Agent Client, prior to the acceptance of an additional subscription,
Sub-Selling Agent

 

- 16 -



--------------------------------------------------------------------------------

will furnish each Sub-Selling Agent Client with the most current copy of the
Memorandum and the Subscription Agreement, and any other additional information
as the Partnership or the General Partner sees fit or as may be reasonably
requested by the General Partner or required by applicable law or regulation.

(k)            Sub-Selling Agent will not sell Units to any potential investor
that does not qualify as an accredited investor under Rule 501 of Regulation D
under the Securities Act.

(l)            Sub-Selling Agent represents and warrants that it has policies
and procedures reasonably designed to comply with applicable anti-money
laundering and anti-terrorist financing laws, rules and regulations (including
the USA Patriot Act) of the United States, as amended from time to time.
Sub-Selling Agent undertakes that it shall: (a) conduct its operations in
accordance with applicable laws, regulations and regulatory interpretations,
including all relevant sections of the USA Patriot Act; (b) provide access to
its books, records and operations relating to its anti-money laundering
compliance by appropriate regulatory authorities, and if appropriate under the
circumstances (subject to applicable law), by the General Partner and the
Partnership; (c) look through any nominees or intermediaries to the ultimate
beneficial owner of Units, as required by law; (d) upon the request of a
regulatory authority, provide copies of records of any investor due diligence
performed; and (e) certify in writing at least annually, upon written request,
that it has implemented an anti-money laundering program in accordance with
applicable rules and regulations of a federal functional regulator, as that term
is defined for purposes of 31 CFR §103.122, and that it is in compliance with
all applicable anti-money-laundering laws, rules, regulations and regulatory
interpretations.

(m)            Sub-Selling Agent represents and warrants that it has in force
policies, procedures, and internal controls reasonably designed to ensure
compliance with economic sanctions programs administered or enforced by OFAC,
including prohibitions set forth in OFAC’s SDN List, as well as sanctions
programs administered or enforced by the European Union, United Nations and Her
Majesty’s Treasury (United Kingdom), as applicable. Without prejudice to any of
the foregoing representations and covenants, Sub-Selling Agent will not, as
applicable, sell or permit the Interests to be sold to, or purchase or hold the
Interests for or on behalf of, any individual, entity, organization or
government that (a) is or becomes designated on the OFAC SDN List or (b) is
incorporated, resident or located in any country, territory or region subject to
comprehensive, geographic OFAC sanctions (currently, the Crimea region, Cuba,
Iran, North Korea, and Syria).

(n)            Without the prior written consent of the General Partner,
Sub-Selling Agent will not sell Units to any potential investor that represents
it is, or will become, a “Benefit Plan Investor” within the meaning of U.S.
Department of Labor Regulation 29 CFR 2510.3-101, as amended by the Pension
Protection Act of 2006 (the “Plan Assets Regulation”). A “Benefit Plan Investor”
is, including but not limited to, any plan or fund organized by an employer or
employee organization subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended, or any plans subject to Section 4975 of the
Internal Revenue Code of 1986 to provide retirement, deferred compensation,

 

- 17 -



--------------------------------------------------------------------------------

welfare or similar benefits to employees or beneficiaries, including an entity
described in Section (g) of the Plan Assets Regulation, in which 25% or more of
any class of equity interests is owned by such plans and that is primarily
engaged in the business of investing capital. Further, Sub-Selling Agent will
not sell Units to any potential investor who is a “Benefit Plan Investor” unless
such potential investor is represented by an independent fiduciary with
financial expertise within the meaning of 29 U.S.C. Section 2510.3-21(c) (the
“Seller’s Exception”), and the Sub-Selling Agent reasonably believes the
requirements of the Seller’s Exception will be satisfied, and the Sub-Selling
Agent and the General Partner will rely on representations from such Benefit
Plan Investor to that effect in the Subscription Agreement.

(o)            Sub-Selling Agent will not sell Units to any person unless,
immediately before making such sales, (a) Sub-Selling Agent completes a
Pre-Qualification Form with respect to the person to which the sale will be made
and provides such form, in good order, to Selling Agent and (b) reasonably
believes such person (i) would be able to represent that such person is
acquiring the Units for such person’s own account as principal for investment
and not with a view to resale or distribution and (ii) meets such other
suitability standards as are specified in the applicable Partnership’s
Memorandum and any other conditions contained in the accompanying subscription
materials. With respect to state blue sky requirements, Sub-Selling Agent agrees
to cooperate with the General Partner as reasonably necessary for the General
Partner to effectuate any required or advisable filings. Additionally,
Sub-Selling Agent shall be responsible for issues relating to the licensing of
its representatives and agents in such jurisdictions.

(p)            For each Sub-Selling Agent Client, Sub-Selling Agent shall submit
an executed copy of the completed Subscription Agreement, signed by a person
authorized to bind Sub-Selling Agent, which was used by Sub-Selling Agent to
verify the Sub-Selling Agent Client’s qualifications as an eligible investor.

(q)            Sub-Selling Agent shall furnish to each Partnership a description
of all material pending and prior litigation and regulatory actions involving
Sub-Selling Agent and its subsidiaries, required to be disclosed in the
Partnership’s Memorandum during the term of this Agreement.

(r)            Sub-Selling Agent will not externally publish or furnish any
offering literature, advertising or marketing or other materials that contain
any reference to the Partnership or the General Partner without the prior
written consent of the General Partner contemplated by Section 2(b) hereof. No
employee of Sub-Selling Agent or other person acting on behalf of Sub-Selling
Agent is authorized to make any representation (oral or otherwise) concerning
the Partnership or the Units except those contained in the Offering Materials.

(s)            Sub-Selling Agent has adopted suitability and other compliance
policies and procedures with respect to offerings to investors subject to
minimum eligibility qualifications, and will do all that is reasonable in the
industry to ensure that such policies and procedures remain current with all
applicable regulatory requirements and are enforced during the term of this
Agreement. Sub-Selling Agent has read and is aware of

 

- 18 -



--------------------------------------------------------------------------------

FINRA Rule 2111 relating to a FINRA member’s suitability obligations to
institutional (and sophisticated) customers.

(t)            Sub-Selling Agent will (a) maintain all records required by law
to be kept by it relating to transactions in Units of the Partnership by or on
behalf of Sub-Selling Agent Client and compensation received by Sub-Selling
Agent in respect thereto, (b) upon request by the General Partner in connection
with a governmental, court or administrative proceeding, investigation or
request, promptly make such records available to such requesting party, and
(c) promptly notify the General Partner if Sub-Selling Agent experiences any
difficulty in maintaining the records described in the foregoing clause in an
accurate and complete manner.

(u)            Sub-Selling Agent has and maintains policies, procedures, and
internal controls that are reasonably designed to ensure that no Covered Person
identified in Appendix A subject to disqualification is permitted to participate
in any of a Partnership’s offerings pursuant to Rule 506. Sub-Selling Agent
represents that it has exercised reasonable care, in accordance with section
(e) of Rule 506 in making a factual inquiry into whether any Covered Person is
the subject of any of the acts enumerated in Rule 506(d)(1)(i) through (viii) or
that would cause a Partnership to be unable to rely upon Rule 506 (each a
“Disqualifying Event”). Sub-Selling Agent agrees (i) to prepare and provide the
General Partner and each Partnership with disclosure relating to any
Disqualifying Event involving a Covered Person that occurred prior to
September 23, 2013, in accordance with the method of disclosure under Rule
506(e) (the “Prior Disqualifying Event(s)”) and any Disqualifying Event
involving a Covered Person the disclosure of which is required by a regulator in
connection with a Regulation D offering as a result of a settlement or otherwise
(the “Disclosable Disqualifying Event(s)”) and (ii) that each Partnership may
disclose the Prior Disqualifying Event(s) or Disclosable Disqualifying Event(s).

(v)            The representations and warranties set forth in this Agreement
are continuing during the term of this Agreement and Sub-Selling Agent agrees to
notify each of the Partnerships, the General Partner and Selling Agent promptly
in writing if at any time during the term of this Agreement, any such
representation or warranty becomes materially inaccurate or untrue and of the
facts related thereto.

(w)            Sub-Selling Agent acknowledges that each of the Partnerships, the
General Partner and Selling Agent enter into this Agreement in reliance on the
representations, warranties and agreements of Sub-Selling Agent contained
herein.

7.            Covenants of Selling Agent and Sub-Selling Agent.

(a)            Each of Selling Agent and Sub-Selling Agent will promptly notify
the Partnerships and the General Partner if it becomes aware of any Covered
Person who is or becomes the subject of a Disqualifying Event.

(b)            Each of Selling Agent and Sub-Selling Agent shall, to the extent
practicable and reasonable, make available personnel to the General Partner to
respond to

 

- 19 -



--------------------------------------------------------------------------------

reasonable queries about its processes directly related to identifying Covered
Persons and Disqualifying Events under Rule 506(d) and confirm that the
representations made in Section 5(n) and 6(t) are accurate and complete.

(c)            Each of Selling Agent and Sub-Selling Agent will promptly provide
the General Partner and each Partnership any updates, revisions or amendments to
its disclosure regarding Prior Disqualifying Events and Disclosable
Disqualifying Events.

8.            Indemnification.

(a)            Each Partnership shall indemnify, hold harmless, and defend
Sub-Selling Agent, each person who controls Sub-Selling Agent within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Securities Exchange
Act of 1934, and their respective officers, directors, partners, members,
shareholders, employees, agents and affiliates from and against any losses,
claims, damages or liabilities (or actions in respect thereof) (“Covered
Claims”) arising out of or relating to (i) subject only to Section 6(d), any
untrue statement or alleged untrue statement of material fact or any omission of
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading in any Offering
Materials or in any advertising or promotional material approved, published or
provided to Sub-Selling Agent by or on behalf of the applicable Partnership or
the General Partner or accurately derived from information approved, published
or provided to Sub-Selling Agent by or on behalf of the applicable Partnership
or (ii) any breach by the applicable Partnership or the General Partner of any
representation, warranty or agreement contained in this Agreement, except to the
extent that any such Covered Claim is caused by breach of this Agreement by
Sub-Selling Agent or its officers, directors, partners, members, shareholders,
employees, agents and affiliates or the willful misconduct, negligence, bad
faith or reckless disregard of any of the foregoing in the performance of, or
failure to perform, their obligations under this Agreement.

(b)            Selling Agent shall indemnify, hold harmless, and defend each of
the Partnerships and the General Partner, each person who controls any of the
foregoing within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Securities Exchange Act of 1934, and their officers,
directors, partners, members, shareholders, employees, and agents from and
against any Covered Claims arising out of or relating to (i) any breach by
Selling Agent of any representation, warranty or agreement contained in this
Agreement, (ii) failure of Selling Agent to comply with marketing rules or
private placement rules in any jurisdiction, (iii) any untrue statement, or
alleged untrue statement of a material fact, made by Selling Agent in connection
with Selling Agent’s placement of the Interests that is not in reliance on or in
conformity with the Offering Materials, or (iv) willful misconduct, negligence,
bad faith or reckless disregard by Selling Agent (or its officers, directors,
partners, members, shareholders, employees, agents and affiliates) in the
performance of, or failure to perform, its obligations under this Agreement,
except in each case to the extent that any Covered Claim is caused by breach of
this Agreement by any of the Partnerships, the General Partner, Sub-Selling
Agent or their officers, directors, partners, members, shareholders, employees,
agents and affiliates or the willful misconduct, negligence, bad faith or
reckless disregard of any of the foregoing in the

 

- 20 -



--------------------------------------------------------------------------------

performance of, or failure to perform, their obligations under this Agreement.
This indemnity will be in addition to any liability which Selling Agent may
otherwise have incurred under this Agreement.

(c)            Sub-Selling Agent shall indemnify, hold harmless, and defend each
of the Partnerships, the General Partner and Selling Agent, each person who
controls any of the foregoing within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Securities Exchange Act of 1934, and their officers,
directors, partners, members, shareholders, employees, and agents from and
against any Covered Claims arising out of or relating to (i) any breach by
Sub-Selling Agent of any representation, warranty or agreement contained in this
Agreement, (ii) failure of Sub-Selling Agent to comply with marketing rules or
private placement rules in any jurisdiction, (iii) any untrue statement, or
alleged untrue statement of a material fact, made by Sub-Selling Agent in
connection with Sub-Selling Agent’s placement of the Interests that is not in
reliance on or in conformity with the Offering Materials, or (iv) willful
misconduct, negligence, bad faith or reckless disregard by Sub-Selling Agent (or
its officers, directors, partners, members, shareholders, employees, agents and
affiliates) in the performance of, or failure to perform, its obligations under
this Agreement, except in each case to the extent that any Covered Claim is
caused by breach of this Agreement by any of the Partnerships, the General
Partner or Selling Agent or their officers, directors, partners, members,
shareholders, employees, agents and affiliates or the willful misconduct,
negligence, bad faith or reckless disregard of any of the foregoing in the
performance of, or failure to perform, their obligations under this Agreement.
This indemnity will be in addition to any liability which Sub-Selling Agent may
otherwise have incurred under this Agreement.

(d)            Promptly after receipt of notice of any claim or complaint or the
commencement of any action or proceeding with respect to which an indemnified
party is entitled to seek indemnification hereunder, the indemnified party shall
notify the indemnifying party in writing of such claim or complaint or the
commencement of such action or proceeding. In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party; provided, however, that if, in the judgment of such
indemnified party, a conflict of interest exists where it is advisable for such
indemnified party to be represented by separate counsel, the indemnified party
shall have the right to employ separate counsel in any such action, in which
event the fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and the
approval by the indemnified party of counsel, the indemnifying party shall not
be liable to such indemnified party under such subsections for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation unless (i) the indemnified party shall
have employed separate counsel in accordance with the provision to the next
preceding sentence (it being

 

- 21 -



--------------------------------------------------------------------------------

understood, however, that the indemnifying party or parties shall not be liable
for the expenses of more than one such separate counsel representing the
indemnified parties who are parties to such action), (ii) the indemnifying party
or parties shall not have employed counsel satisfactory to the indemnified party
to represent the indemnified party within a reasonable time after notice of
commencement of the action or (iii) the indemnifying party or parties have
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party or parties; and except that, if clause (i) or (iii) is
applicable, such liability shall be only in respect of the counsel referred to
in such clause (i) or (iii). No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(e)            If the foregoing indemnification is for any reason unavailable to
an indemnified party (other than by reason of the terms thereof), the
indemnifying party shall contribute to the Covered Claims that are paid or
payable by the indemnified party in such proportion as is appropriate to reflect
the relative economic interests of the indemnifying party, on the one hand, and
the indemnified party, on the other hand, in the transactions contemplated by
this Agreement (whether or not consummated) and any other relevant equitable
considerations. For purposes of this paragraph, the relative interests of the
applicable Partnership and the General Partner, on the one hand, and Sub-Selling
Agent, on the other hand, in the transactions contemplated by this Agreement,
shall be deemed to be in the same proportion as (i) the total proceeds received
or contemplated to be received by the applicable Partnership and the General
Partner in the transactions contemplated by this Agreement (whether or not any
such transaction is consummated) bears to (ii) the fees paid or to be paid to
Sub-Selling Agent under the Agreement; provided however, that to the extent
permitted by applicable law, in no event shall the applicable Partnership and
the General Partner contribute less than the amount necessary to ensure that all
indemnified parties, in the aggregate, are not liable in excess of the amount of
fees actually received by Sub-Selling Agent pursuant to this Agreement.

(f)            The foregoing indemnity shall be in addition to any liabilities
that the parties may otherwise have incurred hereunder.

9.            Confidentiality.

(a)            As required by applicable provisions of the Gramm-Leach-Bliley
Act, as well as other federal, state and international privacy and data security
laws and regulations, and at all times in accordance with the applicable
Partnership’s privacy policy described in its Memorandum, Selling Agent,
Sub-Selling Agent, the General Partner and the Partnership each respectively
agree to provide appropriate protections for “Nonpublic Personal Information” of
persons invested in the Partnership. Each party acknowledges that, in performing
its obligations under this Agreement, it may have access to confidential and
proprietary information of the other party (“Confidential Information”). The
parties agree that information concerning any potential investor

 

- 22 -



--------------------------------------------------------------------------------

introduced by Sub-Selling Agent to the Partnerships or the General Partner is
the Confidential Information of Sub-Selling Agent. By way of illustration but
not of limitation, “Confidential Information” includes any “Nonpublic Personal
Information”2 regarding prospective investors and limited partners or members,
trade secrets, data, know-how, accounting data, statistical data, financial data
or projections, forecasts, business practices or policies, research projects,
reports, development and marketing plans, strategies, or other business
information that is not generally known or available to the public. The term
“Confidential Information” does not include information that: (i) is or becomes
generally available to the public other than as a result of an improper
disclosure by the disclosing party; (ii) was rightfully available to a party on
a non-confidential basis before its disclosure by the other party; (iii) was
independently developed by the receiving party or (iv) becomes available to a
party on a non-confidential basis from a source other than the other party,
provided that such source is not prohibited from transmitting the information by
a contractual, legal, or fiduciary obligation.

(b)            Except to the extent necessary to perform its obligations under
this Agreement, no party may disclose or use any of the other parties’
Confidential Information. Each party shall maintain the confidentiality of the
other parties’ Confidential Information in its possession or control. For the
avoidance of doubt, no party may provide information concerning the Partnerships
or prospective investors to any third party knowing that such third party may
use such information in any form of publication, whether publicly or privately
distributed, without the express prior written approval of the other parties.
Each party shall limit the disclosure of the other parties’ Confidential
Information to those of its employees and agents with a need to know such
Confidential Information for purposes of this Agreement. Each party shall use
reasonable care to prevent its employees and agents from violating the foregoing
restrictions. Notwithstanding the above, Confidential Information may be
disclosed to the extent required by law or by an order or decree of any court or
other governmental authority or a request is made by a governmental authority,
regulatory agency or self-regulatory agency; provided, however, that each party
shall, to the extent practicable, if legally compelled to disclose such
information: (i) provide the applicable party, to the extent permitted by law,
with prompt written notice of that fact so that the other party may attempt to
obtain a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Section 9; (ii) disclose only that portion of the
information that a party’s legal counsel advises is legally required; and
(iii) endeavor to obtain assurance that confidential treatment shall be accorded
the information so disclosed. Notwithstanding the preceding sentence, the
General Partner may disclose the terms of this Agreement, including, without
limitation, Sub-Selling Agent’s identity, services rendered and the payment
terms, to any third party who, in the General Partner’s

 

 

2 “Nonpublic Personal Information” means any nonpublic information that is
obtained by a party that by itself or in combination any other information may
be used to identify an individual or the existence of a nonpublic relationship
between the Partnerships and prospective investors and limited partners or
members.

 

- 23 -



--------------------------------------------------------------------------------

judgment, has a legitimate need to know, including government agencies.
Notwithstanding the foregoing, limited partners shall also be governed by the
privacy policy included in the Offering Materials.

(c)            On written request or on the expiration or termination of this
Agreement, each party shall return to the other parties or destroy all
Confidential Information in its possession or control, provided that each party
may retain a single archival copy of any document or information that such party
is obligated to maintain pursuant to record keeping requirements to which it is
subject under applicable laws, rules or regulations, but for only so long as
such records are required to be maintained.

(d)            Selling Agent and Sub-Selling Agent shall provide the
Partnerships with immediate notification following the discovery of any security
breaches that have occurred, or are reasonably believed to have occurred, that
may compromise the Partnerships’ Nonpublic Personal Information. Sub-Selling
Agent must provide all information requested by the Partnerships in order to
fulfill its legal and regulatory compliance obligations regarding any such
security breach.

(e)            Selling Agent and Sub-Selling Agent shall maintain reasonable
security procedures and practices in order to protect the Partnerships’
Nonpublic Personal Information in accordance with the standards of applicable
laws, rules, regulations and industry best practices that are reasonably
designed to help safeguard the Nonpublic Personal Information from unauthorized
access, use, modification, disclosure, acquisition or destruction.

(f)            Selling Agent and Sub-Selling Agent shall provide the
Partnerships with copies of all policies and procedures related to data security
upon request. Such documentation must be provided no less than annually and
promptly any time a substantive revision is made.

(g)            Upon written request by the General Partner, Selling Agent and
Sub-Selling Agent shall provide the Partnerships with their most recent third
party data security audits;

(h)            Selling Agent and Sub-Selling Agent shall not use, store,
maintain or process the Partnerships’ Nonpublic Personal Information outside of
the United States without the prior written consent of the Partnerships;

(i)            Any subcontractor that will have access to the Partnerships’
Nonpublic Personal Information must be preapproved by the Partnerships and any
such subcontractor must be contractually required to comply with the
Confidentiality section in this Agreement. Selling Agent and Sub-Selling Agent
shall provide to the Partnerships any and all information about its
subcontractors that Selling Agent and Sub-Selling Agent would be required to
provide the Partnerships directly as a result of the Confidentiality obligations
in this Agreement.

(j)            Selling Agent and Sub-Selling Agent shall maintain insurance to
cover losses related to cybersecurity incidents and data breaches.

 

- 24 -



--------------------------------------------------------------------------------

10.          Term and Termination.

(a)            This Agreement shall continue in effect until September 30, 2019
(the “Initial Termination Date”). If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. After the Initial Termination Date, any
party may terminate this Agreement on thirty days’ prior written notice to the
other parties.

(b)            Notwithstanding Section 10(a), this Agreement may be terminated
immediately on written notice to the other parties hereto on the dissolution,
insolvency or bankruptcy of any party and upon a material breach of any
condition, warranty, representation or other term of this Agreement by the other
party.

(c)            Notwithstanding Section 10(a), a Partnership may, in its sole
discretion, immediately terminate this Agreement on written notice to Selling
Agent and Sub-Selling Agent (or may terminate this Agreement on such future date
as indicated in such notice) upon such Partnership becoming aware of a
Disqualifying Event occurring on or after September 23, 2013 with respect to
Selling Agent or Sub-Selling Agent or any of its Covered Persons.

(d)            Notwithstanding the foregoing, if this Agreement relates to more
than one Partnership, the termination of the Agreement with respect to any one
Partnership shall not result in the termination of the Agreement with respect to
the other parties thereto.

11.          Notices.    Any notice required or desired to be delivered under
this Agreement shall be effective on actual receipt and shall be in writing and
(i) delivered personally; (ii) sent by first class mail or overnight delivery,
postage prepaid; (iii) transmitted by electronic mail (with confirmation of
delivery and receipt); or (iv) transmitted by fax (with confirmation by first
class mail, postage prepaid) to the parties at the following address or such
other address as the parties from time to time specify in writing:

 

- 25 -



--------------------------------------------------------------------------------

If to the Partnership or the General Partner :

 

[Name of Partnership]

c/o Ceres Managed Futures LLC

522 5th Avenue

New York, NY 10036

Fax: 212-507-2065

Email: Patrick.Egan@morganstanley.com

Attention: Patrick Egan, President

 

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Email: RMolesworth@willkie.com

Attention: Rita Molesworth

 

If to Selling Agent:

 

Morgan Stanley Distribution, Inc.
522 5th Avenue
New York, NY 10036
Fax: 201-377-0194
Email: Ilene.Shore@MorganStanley.com
Attention: Chief Compliance Officer

 

If to Sub-Selling Agent:

 

Harbor Investment Advisory, LLC

2330 West Joppa Road, Suite 160,

Lutherville, MD 21093

Fax: 410-659-8899

Email: bbrennen@harborllc.com
Attention: Betsy B. Brennen

12.          Status of Parties.    In selling the Interests, each of Selling
Agent and Sub-Selling Agent shall be an independent contractor (rather than
employee, agent or representative) of any Partnership or the General Partner,
and Selling Agent and Sub-Selling Agent shall not have the right, power or
authority to enter into any contract or to create any obligation on behalf of
any Partnership or the General Partner or otherwise bind any Partnership or the
General Partner in any way. Nothing in this Agreement shall create a
partnership, joint venture, agency, association, syndicate, unincorporated
business or any other similar relationship between the parties. Nothing in this
Agreement shall be construed to imply that Selling Agent or Sub-Selling Agent is
a partner, shareholder, manager, managing member or member of any Partnership or
the General Partner.

13.          Services Not Exclusive.    The services to be rendered by Selling
Agent and Sub-Selling Agent hereunder shall be provided on a non-exclusive
basis. Selling Agent and Sub-Selling Agent shall be free throughout the term of
this Agreement and after the termination hereof to provide the same or different
marketing services to other funds on the same or on different terms and
conditions. Nothing herein shall restrict Selling Agent or Sub-Selling Agent or
its affiliates from creating or marketing any other product or investment
vehicle.

14.          Limitation of Liability.    The parties to this Agreement agree
that the obligations of the Partnership(s) under this Agreement shall not be
binding upon any limited partner of the Partnership(s) or any officers,
employees or agents of the Partnership(s), whether past, present or future,
individually, but are binding only upon the assets and property of the
Partnership(s).

 

- 26 -



--------------------------------------------------------------------------------

15.          Miscellaneous.

(a)            Headings.    Headings to sections and subsections in this
Agreement are for the convenience of the parties only and are not intended to be
a part of or affect the meaning or interpretation hereof.

(b)            Entire Agreement.    This Agreement embodies the entire agreement
and understanding of the parties with respect to the subject matter hereof, and
supersedes all other agreements and understandings whether written or oral,
between the parties relating to the subject matter hereof entered into prior to
this Agreement.

(c)            Amendments.    This Agreement shall not be amended except by a
writing signed by all parties hereto. Notwithstanding the previous sentence,
Partnerships may be added to this Agreement upon the agreement of the General
Partner, Selling Agent and Sub-Selling Agent. The listing of such Partnership on
Schedule 1 hereto shall be evidence of such agreement.

(d)            Waiver.    No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto either before or
after the effective date of this Agreement or from any failure by any party
hereto to assert its rights hereunder on any occasion or series of occasions.

(e)            Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 3, 8 (including with respect to breaches of Section 4, 5, 6, 9, or
10 and this Section 15 shall survive termination of this Agreement. If any
provision of this Agreement is or should become inconsistent with any present or
future law, rule, or regulation of any governmental or regulatory authority
having jurisdiction over the subject matter of this Agreement, such provision
shall be deemed rescinded or modified in accordance with any such law, rule or
regulation. In all other respects, this Agreement shall continue and remain in
full force and effect.

(f)            Successors and Assigns.    This Agreement shall inure to the
benefit of and be binding on the parties hereto and such parties’ respective
successors and permitted assigns.

(g)            Assignment.    No party may assign this Agreement without the
prior written consent of the other parties. Any purported assignment in
violation of this Section 15 shall be void.

(h)            Jurisdiction and Consent.    THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING
IN NEW YORK CITY OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND WAIVE TRIAL BY JURY. EACH OF THE PARTIES IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM

 

- 27 -



--------------------------------------------------------------------------------

THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH OF THE PARTIES AGREES THAT A FINAL JUDGMENT IN
ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND BINDING UPON THE
PARTIES AND MAY BE ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION A PARTY IS
OR MAY BE SUBJECT, BY SUIT UPON SUCH JUDGMENT. EACH PARTNERSHIP AND THE GENERAL
PARTNER EACH HEREBY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT BY MEANS OF PERSONAL DELIVERY OR COURIER SERVICE, ADDRESSED TO ITS
ADDRESS PROVIDED ABOVE AND TO THE ATTENTION OF ANY SECRETARY, ASSISTANT
SECRETARY OR ANY OTHER OFFICER, DIRECTOR, MANAGING AGENT OR GENERAL AGENT OF
SUCH PARTY, AND SUCH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE UNDER NEW YORK LAW
OR UNDER ANY LAW OF ANY STATE OF THE UNITED STATES OR OF ANY OTHER JURISDICTION
OR OTHERWISE TO SERVICE OF PROCESS IN SUCH MANNER.

(i)            Counterparts.    This Agreement may be executed in several
counterparts, including via facsimile or email, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
Facsimiles (including facsimiles of the signature pages of this Agreement) shall
have the same legal effect hereunder as originals.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.

 

THE PARTNERSHIPS LISTED ON
SCHEDULE 1 HERETO

 

By: Ceres Managed Futures LLC

 

Name:  /s/ Patrick T. Egan

            Patrick T. Egan

 

Title:  President

  

Morgan Stanley Distribution, Inc.

 

 

Name:  /s/ Maureen O’Toole

             Maureen O’Toole

Title:  Managing Director

  

Harbor Investment Advisory, LLC

 

Name:  /s/ Betsy B. Brennen

             Betsy B. Brennen

 

Title: Chief Compliance Officer

  

Ceres Managed Futures LLC

 

Name:  /s/ Patrick T. Egan

            Patrick T. Egan

 

Title:  President

 

- 29 -



--------------------------------------------------------------------------------

Schedule 1

 

PARTNERSHIP    STATE AND DATE OF
ORGANIZATION    EFFECTIVE DATE

Ceres Orion L.P.

   New York; March 22, 1999    November 1, 2018

 

- 1 -



--------------------------------------------------------------------------------

Schedule 2

 

Fee1    Brokerage/Non-Consulting Clients    Advisory/Consulting
Clients

Ceres Orion L.P.

Ongoing Sub-Selling Agent Fee

   An amount which will be calculated by multiplying the fund’s (i) futures
transactions by $15.00 per round turn, swaps by up to an equivalent amount and
options transactions by $7.50 each per side, with respect to Class A units. In
each case, the amount will be reduced by applicable floor brokerage.    Class Z
units will not
be subject to an ongoing sub-selling agent fee.

1 For the avoidance of doubt, the calculation of the Ongoing Sub-Selling Agent
Fee shall be based on units of each Partnership sold by Sub-Selling Agent only.

 

- 2 -



--------------------------------------------------------------------------------

Appendix A

Covered Persons:

 

  (i)

Selling Agent or Sub-Selling Agent, as applicable, and its executive officers
and directors and officers participating in the offering of any of the
Partnerships;

 

  (ii)

Sub-Selling Agent’s managing member and its executive officers and directors and
officers participating in the offering of any of the Partnerships; and

 

  (iii)

Any of Selling Agent’s or Sub-Selling Agent’s, as applicable, financial advisors
or associated persons soliciting investors for the Partnerships on September 23,
2013 and thereafter who receive compensation with respect to such solicitation.

 

- 3 -



--------------------------------------------------------------------------------

APPENDIX B: FORM OF JOINDER

TO THE ALTERNATIVE INVESTMENT SELLING AGENT AGREEMENT

This joinder (the “Joinder”) is to the Alternative Investment Sub-Selling Agent
Agreement, dated as of [    ], 20    , by and among [NAME OF SELLING AGENT]
(“Sub-Selling Agent”), Ceres Managed Futures LLC (the “General Partner”) and
each of the Partnerships listed on Schedules 1 and 2 thereto (the “Schedules”),
as amended from time to time (the “Agreement”). The undersigned (“Authorized
Agent”) is acting on behalf of each Partnership (each, a “Joining Partnership”)
set forth on the schedule of Joining Partnerships (“Schedule of Joining
Partnerships”) attached hereto pursuant to authority and a power of attorney
devolved upon Authorized Agent by each such Joining Partnership, for the purpose
of joining each such Joining Partnership to the Agreement. Pursuant to the terms
of the Agreement, Partnerships may be added to the Agreement upon the agreement
of the General Partner and Sub-Selling Agent. The Schedules shall be amended by
adding thereto the Joining Partnerships. Unless otherwise indicated herein,
capitalized terms used in this Joinder shall have the meanings set forth in the
Agreement.

The execution of this Joinder by Authorized Agent on behalf of each Joining
Partnership shall be deemed to be an agreement by Sub-Selling Agent and each
Joining Partnership to be bound by all of the terms and conditions set forth in
the Agreement, effective with respect to each Joining Partnership as of the date
listed under the heading “Date of Joinder to the Agreement” on the schedule
attached hereto. By the execution of this Joinder by Authorized Agent, each
Joining Partnership also agrees and represents that all of such Joining
Partnership’s information in the Schedule of Joining Partnerships hereto
provided by Authorized Agent on behalf of such Joining Partnership in connection
with this Joinder (which Schedule of Joining Partnerships is hereby incorporated
into the Agreement) is true and correct and such Joining Partnership, by
Authorized Agent, shall promptly notify Sub-Selling Agent of any material change
in such information.

IN WITNESS WHEREOF, Joining Partnership, by Authorized Agent, has executed this
Agreement on the date indicated below.

Joining Partnership:    Each Partnership set forth on the attached schedule, in
its individual capacity

By:    Authorized Agent

 

          By:            

 

 

 

 

  (Please Print Name and Title)                                          
                                         
                                                                       (Date)

 

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE OF JOINING PARTNERSHIPS

 

 

PARTNERSHIP

  

STATE AND DATE

OF

ORGANIZATION

  

 

ONGOING SELLING
AGENT FEE

   DATE OF
JOINDER TO
THE
AGREEMENT                                                                     
                      

 

- 5 -